Citation Nr: 0013001	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  98-19 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for residuals of a gunshot wound to the left foot. 

2.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a gunshot wound of the "left" chest 
region.

3.  Entitlement to service connection for degenerative 
arthritis of the left shoulder.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1943 to November 
1945 when he received a Certificate of Disability for 
Discharge because of his left foot disability.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the VARO in Huntington, West Virginia, which confirmed and 
continued a 30 percent disability rating for the veteran's 
left foot disability, and a 10 percent rating for residuals 
of a gunshot wound to the "left" chest region.  The rating 
decision also resulted in a denial of the veteran's claim for 
service connection for degenerative arthritis of the left 
shoulder.  For reasons which will be set forth in a Remand at 
the end of the decision below, the issues of the veteran's 
entitlement to a rating in excess of 10 percent for residuals 
of a gunshot wound of the "left" chest region and service 
connection for degenerative arthritis are being deferred.


FINDINGS OF FACT

1.  Residuals of a gunshot wound of the left foot region 
include scarring, complaints of pain and discomfort, and X-
ray evidence of degenerative changes and the presence of 
multiple small metallic foreign bodies.

2.  The left foot disability is not characterized by 
ankylosis of the ankle, or loss of use of the foot.

3.  The service-connected gunshot wound residuals of the left 
foot include tender and painful scarring.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for a left foot disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.59, 4.71a, Diagnostic Codes 5270, 5284 (1999).

2.   The criteria for a rating of 10 percent, and no more, 
for tender and painful scarring of the left foot have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.14, 4.118, Diagnostic Code 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings for Gunshot Wound Residuals.

The veteran basically contends that he is entitled to 
increased evaluations for his service-connected gunshot wound 
residuals because of increased pain and discomfort.  A 
veteran who submits a claim for benefits under laws 
administered by VA shall have the burden of submitting 
evidence which would justify a belief by a fair and impartial 
individual that his claims are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  An allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the claims for increased 
ratings are well grounded.  The Board finds that all relevant 
facts have been properly developed with regard to the left 
foot, and that all evidence necessary for an equitable 
resolution of the matter pertaining to the wound residuals of 
the left foot have been obtained.  Therefore no further 
assistance to the veteran with the development of the 
evidence is required with regard to that issue. 

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (1999).  

Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for the determinations of 
disabilities.  38 C.F.R. § 4.45 (1999).  

Painful, unstable, or malaligned joints, due to a healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (1999).

Factual Background

A review of the service medical records reflects that the 
veteran sustained deformity, due to injury of the left foot, 
secondary to fractures, compound, comminuted, incomplete, of 
the left talus, left navicular, tarsal, left cuboid, and left 
2nd and 3rd cuneiform bone, when struck by enemy machine-gun 
fire in April 1945 in Germany.  The point of entry was in the 
ventral area, while the bullet exited in the medical aspect 
of the foot.  A boot cast was applied.  Manifestations as 
determined by a board of medical officers which met in 
November 1945 included gross swelling and deformity of the 
left foot in the metatarsal region, tenderness and pain on 
walking, and inability to lace his shoe.  This rendered the 
veteran unfit for further military service.  The veteran was 
discharged from hospitalization and service in November 1945.

By rating decision dated in December 1945, service connection 
for left foot deformity secondary to fractures, comminuted, 
compound, left talus, left navicular, tarsal, left cuboid and 
second and third cuneiform bones, residual of machine gun 
bullet wound, was granted and a 30 percent evaluation was 
assigned effective November 13, 1945, the day following 
service discharge.  

The veteran was accorded a rating examination by the VA in 
November 1948.  It was indicated that the bullet entered the 
upper surface of the tarsal area just anterior to the margin 
of the tibia, cast directly downward, and emerged on the 
sole, comminuting almost all the tarsal bones.  The ankle was 
practically ankylosed.  Just a faint wiggle, described as 
less than 10 degrees, was possible.  It was stated motion of 
the toes also was noted to the same extent.  The third toe 
was numb and hypesthetic, yet the foot did not seem deformed 
when compared to the right.

X-ray studies of the foot showed distortion of the anterior 
portion of the talus, the lateral portion of the navicular, 
and the medial portion of the cuboid due to old penetrating 
injury.  Numerous small metallic fragments were seen in the 
region.  There were rather marked hypertrophic arthritic 
changes of the bones involved.  

The pertinent examination diagnosis was limitation of motion 
of the left foot, secondary to fracture of the tarsal bone 
from a gunshot wound.

By rating decision dated in December 1948, a 30 percent 
evaluation was confirmed and continued.  The diagnostic code 
utilized for the disability was Diagnostic Code 5284.

Evidence of record shows the veteran was hospitalized by VA 
in August 1991 for exacerbation of chronic osteomyelitis of 
the left foot.

At the time of examination by VA in October 1991, x-ray 
studies of the ankle and foot on the left showed evidence of 
multiple pieces of shrapnel and degenerative changes.  The 
increased density of the navicular was suggestive of chronic 
osteomyelitis. 

By rating decision in December 1981, the 30 percent 
evaluation for the residuals of the gunshot wound of the left 
foot was confirmed and continued.  Service connection for 
osteomyelitis was granted.

The veteran was accorded a VA orthopedic examination in July 
1998.  The claims file was not available for review.  The 
veteran indicated that after service he had worked as an 
electrician for 34 years until retirement in 1987.  He 
complained that his foot bothered him so much that he could 
not continue the job, so he took early retirement.  He was 
unable to walk more than 3 or 4 blocks and reported his foot 
became swollen.  He described severe pain.  There was no pain 
in the foot while he was resting.  He was unable to mow the 
yard and had to pay someone to do it for him.  He was also 
unable to do work around the house.  He reported he could not 
lift weight more than 40 to 50 pounds because he would 
experience pain in the foot.

On examination of the foot there was a scar on the dorsal 
surface the portion of the dorsal joint.  It measured 3.5 by 
.3 centimeters.  There was an additional scar on the plantar 
surface at the same level.  It measured 2.5 by .3 
centimeters.  These scars were adherent to the underlying 
tissue and site of entrance and exit of the bullets.  
Manipulation of the scars was painful due to what appeared to 
be underlying arthritis in the tarsal joints.  No evidence of 
infection or inflammation was noted.  No swelling or edema in 
the foot was indicated.  Pedal pulses were palpable.  Color 
of the toes was good with excellent capillary circulation.  
There was no restriction in movement of the toes in plantar 
flexion or dorsal flexion.  There was no evidence of ischemia 
or fungus growth in the toenails.  The arch of the left foot 
was well developed and there was no obvious deformity seen.  
There were no calluses observed.  The veteran walked with a 
limp favoring the left side.  He was unable to walk with 
tiptoe or heel due to pain in the foot.  Painless range of 
motion of the ankles showed dorsiflexion on the left from 0 
to 10 degrees and plantar flexion was from 0 to 30 degrees.  
X-ray studies of the foot showed degenerative changes of the 
right foot with metallic foreign bodies present.

The pertinent examination diagnosis was residuals of gunshot 
wound to the left foot with traumatic arthritis, tarsal 
joints, and residual metallic foreign bodies, and limitation 
of motion of the ankle.

Of record is a report of an X-ray study of the foot done by 
VA in July 1999.  At that time there were again shown to be 
degenerative changes of the left tarsal joints.  Multiple 
small metallic foreign bodies were present. 

Analysis

The veteran's left foot disability has been awarded a 30 
percent schedular evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (1999).  Under the rating schedule, a 
foot injury is rated at 30 percent when there is ankylosis of 
the ankle in plantar flexion, between 30 degrees and 40 
degrees, or in dorsal flexion, between 0 degrees and 10 
degrees.  For an increased rating to 40 percent, there must 
be ankylosis in plantar flexion at more than 40 degrees, or 
in dorsal flexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. 
§ 4.71a, Code 5270.  

In addition to the applicable schedular criteria, under 
38 C.F.R. §§ 4.40 and 4.45, VA is required to consider 
whether an increased evaluation could be assigned on the 
basis of functional loss due to pain or weakness to the 
extent that any such symptoms are supported by adequate 
pathology.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The medical evidence of record in this case does not 
demonstrate ankylosis of the left ankle.  At the time of the 
July 1998 examination, the veteran exhibited dorsiflexion to 
10 degrees and plantar flexion to 30 degrees.  Consequently, 
a higher disability evaluation is not warranted under 
Diagnostic Code 5270.

Essentially under the rating schedule, for an increased 
rating to 40 percent to be assigned, there must be actual 
loss of use of a foot.  Under Diagnostic Code 5167, a 40 
percent evaluation is assigned for loss of use of a foot.  
38 C.F.R. § 4.71a, Diagnostic Code 5167 (1999).  Loss of use 
a foot will be held to exist when no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below the knee, 
with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function of the foot, whether the acts of balance 
and propulsion, and so forth, could be accomplished equally 
well by an amputation stump with prosthesis.  Complete 
paralysis of the external popliteal nerve and consequent 
footdrop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances, and other 
concomitants confirmatory of complete paralysis of this 
nerve, will be taken as loss of use of the foot.  38 C.F.R. 
§ 4.63 (1999).

The evidence of record does not demonstrate that the veteran 
has loss of use of the left foot as residual of the gunshot 
wound to the left foot.  As noted above, the 1998 VA 
examination showed no restriction in movement of the toes on 
plantar flexion or in dorsiflexion.  The veteran also showed 
a painless range of motion of the ankles with dorsiflexion to 
10 degrees and plantar flexion to 30 degrees.

In sum, in light of the recent medical findings, the Board 
finds although the veteran has functional limitations due to 
his service-connected disability, he would not be equally 
well served by an amputation stump with prosthesis.  

However, the evidence of record shows that the veteran has 
scarring of the left foot.  Under Diagnostic Code 7804, 
superficial scars which are tender and painful on objective 
demonstration warrant a 10 percent evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1999).

Superficial scars which are poorly nourished with repeated 
ulceration are rated as 10 percent disabling under 38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (1999).  Other scars are 
ratable on the limitation of the part affected under 
38 C.F.R. § 4.118, Diagnostic Code 7805 (1999).

At the time of the July 1998 examination, the described left 
foot scars were adherent to the underlying tissue.  
Manipulation of the scars was painful.  In view of the 
painful scarring, the Board finds that an additional 
evaluation of 10 percent for the scarring is warranted under 
Diagnostic Code 7804.  Esteban v. Brown, 6 Vet. App. 259 
(1994) provides that impairments associated with service-
connected disability may be rated separately unless they 
constitute the same disability or the same manifestation.  
The critical element is that none of the symptomatology for 
any of the conditions is duplicative of or overlapping with 
symptomatology of the other conditions; the manifestations of 
the disabilities must be separate and distinct.  In this 
regard, a scar is a separate and distinct manifestation of 
the disability, not contemplated by the symptoms addressed in 
38 C.F.R. § 4.71a, it therefore may be rated separately.  The 
Board accordingly finds the veteran is entitled to a 10 
percent evaluation for tender and painful scarring of the 
foot under Diagnostic Code 7804.  The record does not show 
that it causes limitation of function or otherwise warrants 
an evaluation in excess of 10 percent. 


ORDER

Entitlement to a rating in excess of 30 percent for residuals 
of a gunshot wound to the left foot is denied.

A 10 percent evaluation for the residuals of a gunshot wound 
to the left foot on the basis of a tender and painful scar is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.  This results in a combined 
rating for the left foot residuals of 40 percent disabling, 
the maximum which can be assigned unless loss of use is 
shown.


REMAND

A review of the evidence of record discloses that service 
connection was initially granted for residuals of a gunshot 
wound to the right chest region by rating decision dated in 
December 1945.  A clinical record dated in April 1945 
referred to laceration of the right posterior chest wall.  
However a summary note dated in August 1945 referred to his 
having sustained a penetrating wound of the left posterior 
thoracic region.  The left thoracic region was again 
mentioned in October 1945.  The December 1945 rating decision 
granted service connection for scarring of the "posterior 
chest right."

The rating decision in December 1948 which resulted in the 
assignment of a 10 percent disability rating from November 
1948 reflected the disability as being classified for rating 
purposes as involving the "left" chest region.  Subsequent 
rating decisions have continued to classify the disability 
for rating purposes as residuals of gunshot wound of the 
"left" chest region, posterior Muscle Group IV.

When the veteran was examined by VA in July 1998, however, 
for some reason the claims file was not available for review.  
The veteran himself referred to having been hit by a bullet 
in the right shoulder area near the scapula.  No reference 
was made to involvement of the left chest region.  A 
longitudinal review of the record, though, reflects that the 
gunshot wound to the chest region was more probably to the 
right side of the chest and not the left side.  In view of 
the foregoing, the Board believes that clarification of the 
gun shot wound of the chest would be helpful.  The Board 
notes that part of the confusion as to what service 
connection is in effect for might also be attributable to the 
fact that the claims folder was not made available to the 
examiner for review at the time of the July 1998 examination.

In view of the foregoing, the case was REMANDED for the 
following actions:

1.  The veteran should be asked to report 
any treatment, inpatient or outpatient, 
VA or private, he has received for the 
shoulder disability in the recent past.  
After securing any necessary release of 
information or authorization, any records 
indicated should be obtained and 
associated with the claims folder.

2.  The veteran should be scheduled for 
appropriate VA orthopedic and neurologic 
examinations in order to determine (1) 
the manifestations and severity of any 
disabilities relating to the chest 
region, to include scarring, muscle loss 
and neuropathy; and, (2) the 
manifestations and severity of any 
scarring, to include an associated muscle 
loss.  All indicated tests should be 
conducted and all findings should be 
reported in detail, to include the extent 
of any muscle loss.  Each examiner should 
essentially identify all manifested 
symptomatology attributable to the 
residuals of a shell fragment wound which 
was apparently sustained to the right 
chest region. The examiners should 
determine whether there are any disabling 
residuals of any wound, if the veteran 
ever had one, involving the left chest 
region.  Each examiner should state 
whether the veteran's subjective 
complaints are consistent with clinical 
findings.  Should degenerative arthritis 
of either or both shoulders be 
identified, it should be specifically 
indicated by the examiners whether or not 
it is as likely as not related to the 
gunshot wound residuals for which service 
connection is in effect.

3.  After the above development has been 
completed, the RO should again review the 
record and ensure that it is adequate for 
appellate review.  The gunshot wound to 
the right/left chest should be clarified 
for adjudication purposes.  

Thereafter, if the benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his representative 
should be provided with a supplemental statement of the case, 
containing all applicable laws and regulations not previously 
included and given the opportunity for response.  Then the 
case should be returned to the Board, if otherwise in order.  
The Board provides no opinion as to any final outcome 
warranted.  The veteran need take no action unless otherwise 
notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals




Error! Not a valid link.

